Title: To Thomas Jefferson from Benjamin King, 8 July 1805
From: King, Benjamin
To: Jefferson, Thomas


                        
                            
                        ca. 8 July 1805
                     
                        
                        
                     
                        
                           Account of Work & materials for Making 1
                        
                        
                           Fire Engine for the President 
                        
                        
                           Laurence Hays 14 Days work at $1.81
                           $25.34
                           
                        
                        
                           Jnr. King 15¾ Do 106
                           16.69
                           ½
                        
                        
                           Willm Smith 5¼ Do 181
                           9.50
                           
                        
                        
                           Willm Sanderson 1½ Do 106
                           1.50
                           
                        
                        
                           P. Prevot ½ Do   181
                           90
                           ½
                        
                        
                           "
                           150 of Bar Iron at 6 Cents
                           9.00
                           
                        
                        
                           "
                           Wood work of Box
                           18.00
                           
                        
                        
                           "
                           Brass for Cylinders 58 D @15
                           8.70
                           
                        
                        
                           "
                           20 ℔ of Copper for Air Vessel @ 50
                           10.00
                           
                        
                        
                           "
                           Brass Collar for Do 10 ℔ @ 15
                           1.50
                           
                        
                        
                           "
                           15 Bushels of Coal @ 25
                           3.75
                           
                        
                        
                           "
                           Painting Do.
                           5.00
                           
                        
                        
                           "
                           Leather for Do.
                           1.50
                           
                        
                        
                           "
                           Plank for Do.
                           
                              4.00
                           
                           
                        
                        
                           
                           
                           $115.42
                           
                        
                     
                  
                        
                            
                        
                    